Citation Nr: 0020281	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for pes planus with 
fasciitis and history of heel spurs.  


REPRESENTATION

Appellant represented by:	Shari K. Herring, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

REMAND

The veteran had active duty from June 1989 to May 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent for pes planus with fasciitis and history of heel 
spurs was denied.  In fact, the RO proposed to decrease the 
evaluation to zero percent disabling.  In December 1997, the 
RO issued a rating decision decreasing the evaluation to zero 
percent disabling.  

Having reviewed the record, the Board has determined that 
this claim must be returned to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record indicates that in a VA Form 9 signed by the 
veteran on March 31, 1998, she indicated her desire for a 
hearing before a member of the Board at the local VA office.  
In May 1998 the veteran requested a hearing at the Jackson 
RO.  The RO hearing was held in September 1998.  In a VA Form 
9 received on March 5, 1999, the veteran indicated her desire 
for a hearing before a member of the Board at the local VA 
office.  However, another RO hearing was held in November 
1999.  The veteran did not withdraw her request for a hearing 
before a member of the Board at the local VA office.  
Therefore, this claim is being remanded so that the veteran 
may be afforded a travel board hearing in accordance with 
this request.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the Jackson RO, in accordance 
with the Board's travel schedule.  The 
veteran and her representative should be 
notified of the date and time of the 
scheduled hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

